Citation Nr: 9924022	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-11 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1980 to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that in February 1999 the veteran indicated 
that he did not in fact wish to have a hearing before a 
member of the Board.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
schizophreniform psychosis in a May 1982 rating decision.  
The RO notified the veteran of the decision, but he did not 
appeal.  

2.  Evidence submitted or secured since the May 1982 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1982 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1998). 

2.  New and material evidence has been submitted or secured 
to reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran initially sought service connection for a 
psychiatric disorder in March 1981.  In a May 1982 rating 
decision, the RO denied service connection for 
schizophreniform psychosis.  The RO notified the veteran of 
that decision, but he did not appeal.  Therefore, the RO's 
decision of May 1982 is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1998).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.  

At the time of the May 1982 rating decision, the evidence 
consisted of the veteran's Medical Board report from service, 
reports of VA hospitalizations from May to July 1981 and from 
August to November 1981, with VA outpatient records dated in 
July 1981 and November 1981.  In the May 1982 decision, the 
RO determined that the veteran's psychiatric disorder existed 
prior to service and was not aggravated in service.  

The evidence submitted or secured since the May 1982 rating 
decision consists of the Medical Board report and the VA 
medical records listed above, as well as the records from 
Southland Lake Center for Mental Health reflecting treatment 
beginning in November 1980, additional VA medical records, 
statements from the veteran in his notice of disagreement and 
substantive appeal, and testimony from the veteran and his 
father in October 1998.  

First, as already stated, the veteran has submitted copies of 
all the evidence of record at the time of the May 1982 
decision.  This evidence is therefore not new and material.  
However, the Board finds that written statements and 
testimony from the veteran, as well as his father's 
testimony, were not previously before the RO, are not 
cumulative of previously considered evidence, and is so 
significant as to require consideration with all the evidence 
of record.  Accordingly, the Board finds that there is new 
and material evidence to reopen the veteran's claim.  
38 C.F.R. § 3.156(a).    



ORDER

As new and material evidence has been submitted or secured to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, the claim is reopened.  


REMAND

As there is new and material evidence, the Board must now 
reopen the claim and evaluate it based on all the evidence of 
record.  38 U.S.C.A. § 5108; Winters, 12 Vet. App. at 206.  

However, before proceeding to consider the claim on the 
merits, the Board finds that additional development is 
required.  Specifically, the undersigned feels that an 
additional search for service records is warranted.  In this 
case, the RO previously denied the claim as existing prior to 
service.  However, the claims folder reveals only a copy of 
the Medical Board report.  It does not reveal a service 
entrance examination or other service medical or other 
related records.  Such evidence is of paramount important 
when evaluating whether a disorder existed prior to service.  
A review of the claims folder reveals that the RO, in 1981 
and 1982 diligently attempted, on several occasions, to 
obtain the service medical records, without success.  

In addition, the record reveals that, upon his separation 
from service, the veteran was immediately transferred to the 
Hines VA hospital for follow-up care.  This fact is confirmed 
in the discharge summary for the VA hospitalization from 
August 1981 to November 1981.  However, that hospitalization 
report is not of record.  Again, considering the possibility 
that the claimed disorder existed prior to service, that 
hospital report may prove extremely helpful.  VA is charged 
with constructive, if not actual, knowledge of evidence 
generated by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to obtain a 
complete set of the veteran's service 
medical and service personnel records.  
If no additional records are available, a 
negative response is required from the 
sources where the inquiries were made.  
Any records received should be associated 
with the claims folder..  

2.  The RO should attempt to obtain the 
complete report of the veteran's 
hospitalization at the Hines VA medical 
facility immediately following his 
discharge from service in October 1980.  
If necessary, a search of retired records 
is requested.    

3.  After completing any necessary 
development in addition to that specified 
above, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder.  
If the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

